DETAILED ACTION
This Office Action is in response to application 17/132877 filed on 12/23/2020.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 15, 20, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 16, of U.S. Patent No. 10,097,634 (Patent ‘634).  Although the claims at issue are not identical, they are not patentably distinct from each for the reasons noted below. In the chart below, claim 1 of the instant application and 
Instant Application 17/132877
Patent No. 10,097,634
1. A computer-implemented method comprising: extracting one or more characteristics of a replication workload; 

determining one or more storage costs of each storage tier of a plurality of storage tiers, wherein the one or more storage costs are determined for the replication workload, and the one or more storage costs are determined based, at least in part, on the one or more characteristics;

identifying one or more storage tiers of the plurality of storage tiers, wherein the identifying is based, at least in part, on the one or more storage costs; and 

migrating at least a portion of the replication workload from a target storage unit in an initial storage tier to a storage unit in the one or more storage tiers.  
1. A computer-implemented method comprising: receiving a replication stream at a source replication appliance, wherein the source replication appliance is configured to replicate data to a storage tier of a plurality of storage tiers, and 

each storage tier of the plurality of storage tiers differs from at least one other of the plurality of storage tiers in at least one storage characteristic of a plurality of storage characteristics; 

identifying one or more portions of the replication stream based on one or more input/output (I/O) characteristics of the one or more portions of the replication stream; and 

transmitting a command to store at least one portion of the one or more portions in one of the plurality of storage tiers other than the storage tier, 

wherein the at least one portion of the one or more portions is to be stored in the one of the plurality of storage tiers based, at least in part, on the one or more I/O characteristics of the at least one portion, storage type information, and a storage cost associated with the each storage tier of the plurality of storage tiers, 

the storage cost associated with the each storage tier is based on one or more storage characteristics of the plurality of storage characteristics of the each storage tier, and 




As shown above, the comparison between claim 1 of the instant Application and claim 1 of the Patent ‘634 reveals that claim 1 of Patent ‘634 are simply a species of the broader genus claim 1 of the instant Application and thus claim 1 of Patent ‘634 anticipates the claims of the instant application.  
Hence, claims 1, 15, 20, of the instant Application are generic to the species of the invention covered by claims 1, 11, 16, of the Patent ‘634.  Thus, the broader generic invention is anticipated by the narrower species of the Patent ‘634.  Without a terminal disclaimer, the species claims preclude issuance of the generic application. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greenwood et al. (US 2019/0265915) in view of Provenzano et al. (US 2013/0036091).
Regarding claim 1, Greenwood disclosed:
A computer-implemented method comprising: extracting one or more characteristics of a workload (Paragraph 14, data volumes (i.e., workload) are created on specific storage tiers…to be of adequate performance for most data volumes. Storage tiers include types of storage hardware, such as magnetic or SSD storage. Once a data volume begins accepting I/O requests, the usage of that data volume is monitored and analyzed (i.e., characteristics) to determine patterns in the usage);
determining one or more storage costs of each storage tier of a plurality of storage tiers, wherein the one or more storage costs are determined for the replication workload, and the one or more storage costs are determined based, at least in part, on the one or more characteristics (Paragraph 14, a minimum level of improvement in performance or a reduction in cost must be predicted or calculated before a data volume can be migrated. Paragraph 47, the different storage systems in the tiers have different networking architectures or other characteristics beyond storage hardware that make them better suited for particular storage usage patterns. There are designations of tiers as well, with each tier having specific performance and cost values that can be used to determine the optimal tier to store at least a portion of the data volume (i.e., based on replication workload). Paragraph 50, the I/O pattern of the volume is monitored and if it is determined that the volume would more optimally be hosted on a different storage tier according to various criteria, such as performance or cost, then at least a portion of the volume can be moved to a different storage tier (i.e., storage cost based on characteristics));
identifying one or more storage tiers of the plurality of storage tiers, wherein the identifying is based, at least in part, on the one or more storage costs (Paragraph 50, the I/O pattern of the volume is monitored and if it is determined that the volume would more optimally be hosted on a different storage tier according to various criteria, such as performance or cost, then at least a portion of the volume can be moved to a different storage tier); and 
migrating at least a portion of the replication workload from a target storage unit in an initial storage tier to a storage unit in the one or more storage tiers (Paragraph 18, migrate data volumes where possible in order to improve performance, cost, and availability. Paragraph 49, making decisions on storage tiers to use for all or portions of the volume based on usage of the customer. This includes initial placement as well as migration. Paragraph 52, once it is determined that the volume would perform better using a different storage tier, at least a portion of the volume is migrated to that tier. Paragraph 56, migrating to a different tier to lower cost or satisfy other criterion).
While Greenwood discloses replication (Paragraph 23, sharing volume data for replicating copies of volumes), Greenwood did not explicitly disclose a replication workload.
However, in an analogous art, Provenzano disclosed a replication workload (Paragraphs 39, 41, replication for disaster recovery and creating a back-up copy (i.e., replication workload) of data at the current time-state).
	One of ordinary skill in the art would have been motivated to combine the teachings of Greenwood with Provenzano because the references involve determining which data stores to utilize for data, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the replication workload of Provenzano with the teachings of Greenwood in order to improve…performance between data stores by utilizing relative performance differences between each of a plurality of source data stores (Provenzano, Paragraph 2).
	Regarding claims 15, 20, the claims are substantially similar to claim 1. Claims 15, 20, recite a non-transitory computer readable storage medium executed by processors (Greenwood, Paragraph 80, processor and non-transitory computer readable storage media). Therefore, the claims are rejected under the same rationale. 
	Regarding claims 2, 16, the limitations of claims 1, 15, have been addressed. Greenwood and Provenzano disclosed:
(Greenwood, Paragraph 78, in migrating data volumes, a request is received on behalf of a customer. An attempt is made to determine the appropriate storage tier for the customer volume based on past usage and workload data available for the customer. Any relevant cost limits or criteria can be used. For example, a customer specifies that they are only willing to spend up to $50 a month for hosting the data volume (i.e., service level constraint) or the customer may specify a range of pricing but request to optimize performance aspects. The combination that generates the best performance within the cost constraints is selected for the data volume).
	Regarding claims 3, 17, the limitations of claims 2, 16, have been addressed. Greenwood and Provenzano disclosed:
	wherein the one or more service level constraints comprise, at least in part, a recovery point objective and a recovery time objective, and the recovery point objective and the recovery time objective are associated with the replication workload by a service level agreement (Provenzano, Paragraph 11, making a copy of application data using Recovery Point Objective. Paragraph 43, defining requirements using an SLA with more than a single Recovery Time Objective). 
	For motivation, please refer to claim 1. 
	Regarding claims 4, 18, the limitations of claims 2, 16, have been addressed. Greenwood and Provenzano disclosed:
(Greenwood, Paragraph 47, available storage tiers include horizontal and vertical tiers); and 
calculating a corresponding storage cost of replicating the replication workload to each available storage tier of the one or more available storage tiers (Greenwood, Paragraph 47, each tier has cost values that is used to determine the optimal tier to store a portion of the data volume).
Regarding claim 5, the limitations of claim 4 have been addressed. Greenwood and Provenzano disclosed:
wherein the replication workload is from a virtual machine of a plurality of virtual machines, and the corresponding storage cost is based, at least in part, on an average input/output rate of the plurality of virtual machines (Greenwood, Paragraph 17, computing systems include virtual machines that perform I/O operations. Paragraph 19, allocating a data storage volume for use based on I/O instructions and a virtual machine instance allocated. Minimizing unused capacity in order to reduce cost. Paragraph 49, relocations after placement can look at the I/O pattern (i.e., average I/O rate) for that particular data volume).
Regarding claim 6, the limitations of claim 2 have been addressed. Greenwood and Provenzano disclosed:
wherein identifying the initial storage tier, wherein the initial storage tier is identified based, at least in part, on a storage cost of the initial storage tier (Greenwood, Paragraph 14, selecting an initial storage tier…based on a reduction in cost); and 
(Greenwood, Paragraph 18, placing data volumes).
Regarding claim 7, the limitations of claim 1 have been addressed. Greenwood and Provenzano disclosed:
wherein the migrating comprises: storing data of the at least the portion of the replication workload in the storage unit, wherein the identifying is also based, at least in part, on input/output characteristics of the replication workload (Greenwood, Paragraph 49, making decisions on storage tiers to use for all or portions of the volume based on usage of the customer. This includes initial placement as well as migration. Paragraph 50, the I/O pattern of the volume is monitored and if it is determined that the volume would more optimally be hosted on a different storage tier according to various criteria, such as performance or cost, then at least a portion of the volume can be moved to a different storage tier. Paragraph 52, once it is determined that the volume would perform better using a different storage tier, at least a portion of the volume is migrated to that tier. Paragraph 56, migrating to a different tier to lower cost or satisfy other criterion), and 
the storage cost associated with the each storage tier is also based, at least in part, on storage characteristics of each storage tier (Greenwood, Paragraph 14, types of storage include magnetic or SSD. Paragraph 51, utilizing a split to provide best performance while meeting cost constraints. For example, optimal storage (i.e., SSD) will be used up to a cost cap with remaining portion being stored on a more cost effective type of storage (i.e., magnetic)).
Regarding claim 8, the limitations of claim 1 have been addressed. Greenwood and Provenzano disclosed:
wherein the one or more characteristics of the replication workload comprise, at least in part, one or more of an input/output rate, a size of an input/output operation, or a locality of reference (Greenwood, Paragraph 47, the different storage systems in the tiers have different networking architectures or other characteristics beyond storage hardware that make them better suited for particular storage usage patterns. There are designations of tiers as well, with each tier having specific performance and cost values that can be used to determine the optimal tier to store at least a portion of the data volume (i.e., based on replication workload). Paragraph 50, the I/O pattern (i.e., rate) of the volume is monitored and if it is determined that the volume would more optimally be hosted on a different storage tier according to various criteria, such as performance or cost, then at least a portion of the volume can be moved to a different storage tier).
Regarding claim 9, the limitations of claim 1 have been addressed. Greenwood and Provenzano disclosed:
wherein a storage tier of the plurality of storage tiers comprises one or more block storage devices, and another storage tier of the plurality of storage tiers comprises one or more object storage devices (Greenwood, Paragraph 14, block storage or object storage).
Regarding claim 10, the limitations of claim 1 have been addressed. Greenwood and Provenzano disclosed:
wherein a service level agreement is associated with the replication workload, the service level agreement comprises a plurality of constraints, and the plurality of (Provenzano, Paragraph 11, making a copy of application data using Recovery Point Objective. Paragraph 43, defining requirements using an SLA with more than a single Recovery Time Objective). 
For motivation, please refer to claim 1.
Regarding claim 11, the limitations of claim 10 have been addressed. Greenwood and Provenzano disclosed:
further comprising: determining whether the recovery point objective and the recovery time objective indicate that the replication workload should be stored in another storage tier of the plurality of storage tiers, wherein the another storage tier is other than the initial storage tier (Provenzano, Paragraph 11, make a copy of the application data based on the RPO to store the copy of data in an exclusive storage repository (i.e., another tier)).
For motivation, please refer to claim 1.
Regarding claim 12, the limitations of claim 11 have been addressed. Greenwood and Provenzano disclosed:
wherein the determining whether the recovery point objective and the recovery time objective indicate that the replication workload should be stored in the another storage tier of the plurality of storage tiers is performed without regard to a storage cost associated with the another storage tier being higher than the storage cost associated with the initial storage tier (Provenzano, Paragraph 46, utilizing high speed disks for storage along with a cost efficient long term storage pool (i.e., without regard to a storage cost with the another storage tier being higher)).

Regarding claim 13, the limitations of claim 11 have been addressed. Greenwood and Provenzano disclosed:
further comprising: determining whether a virtual machine of a plurality of virtual machines can be supported by the each storage tier, wherein the determining is based, at least in part, on at least one of a number of storage devices that can be coupled to a gateway, a maximum data size on a local area network, or an input/output rate of each virtual machine of the plurality of virtual machines (Greenwood, Paragraph 17, computing systems include virtual machines that perform I/O operations. Paragraph 19, allocating a data storage volume for use based on I/O instructions and a virtual machine instance allocated. Minimizing unused capacity in order to reduce cost. Paragraph 49, relocations after placement can look at the I/O pattern for that particular data volume).
Regarding claim 14, the limitations of claim 1 have been addressed. Greenwood and Provenzano disclosed:
further comprising: profiling a behavior of the replication workload, wherein the replication workload is from a virtual machine, and the profiling facilitates the extracting the one or more characteristics (Greenwood, Paragraph 14, data volumes are created on specific storage tiers…to be of adequate performance for most data volumes. Storage tiers include types of storage hardware, such as magnetic or SSD storage. Once a data volume begins accepting I/O requests, the usage of that data volume is monitored and analyzed (i.e., characteristics) to determine patterns (i.e., profiling) in the usage).
Regarding claim 19, the limitations of claim 15 have been addressed. Greenwood and Provenzano disclosed:
wherein the method further comprises: determining whether a recovery point objective and a recovery time objective indicate that the replication workload should be stored in another storage tier of the plurality of storage tiers (Provenzano, Paragraph 11, make a copy of the application data based on the RPO to store the copy of data in an exclusive storage repository (i.e., another tier));
wherein the recovery point objective and the recovery time objective are associated with the replication workload (Provenzano, Paragraph 11, the frequency of making a copy of the application data is determined by the RPO (i.e., associated)), 
a service level agreement is associated with the replication workload (Provenzano, Paragraph 43, business requirements of an application are defined in the SLA which includes the RPO and RTO and describes the data protection characteristics for each stage of the data lifecycle), 
the service level agreement comprises a plurality of constraints (Provenzano, Figure 7 showing multiple service level policies for a single SLA), 
the plurality of constraints comprises, at least in part, the recovery point objective and the recovery time objective (Provenzano, Paragraph 58, the SLA includes and is more than the RTO and RPO), and 
the another storage tier is other than the initial storage tier (Provenzano, Paragraph 11, storing the copy of data in an exclusive storage repository).
For motivation, please refer to claim 1. 

Conclusion
Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/S.C.N/Examiner, Art Unit 2443                                                                                                                                                                                                        /RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443